Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art discloses a hand truck comprising: a plurality of frames, each defining a top end separated from a bottom end by a height; a first side comprising a first side member separated from a second side comprising a second side member by a width, and further comprising at least one cross member extending between the first side member and the second side member; a deck attached to a front side of one or more of the first side, the second side or the at least one cross member, dimensioned and arranged to cover at least a portion of the width and the height defined by the frame; wherein one of the plurality of frames forms a center frame and comprises a wheel assembly attached to a rear side of the center frame, proximate to the bottom end and comprising at least one wheel adapted to facilitate a rolling movement of the hand truck over an external surface; each of the remaining plurality of frames forming side frames, wherein the first side of the center frame is hingedly attached to a second side of a first side frame; moveable between an open position and a closed position such that in the open position, the deck of the center frame is essentially coplanar with a deck of the first side frame, and in the closed position the deck of the center frame is non-coplanar with the deck of the first side frame, however, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the second side of the center frame is hingedly attached to a first side of a third side frame; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/BRYAN A EVANS/Primary Examiner, Art Unit 3618